Case: 10-30531 Document: 00511414433 Page: 1 Date Filed: 03/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 17, 2011
                                     No. 10-30531
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TIMOTHY M. STARKS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:06-CR-50152-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Timothy M. Starks appeals the sentence imposed following the revocation
of his supervised release subsequent to his conviction for conspiracy to possess
with intent to distribute methamphetamine. Starks argues that his 24-month
sentence, which was outside of the recommended guidelines range, is
unreasonable because he was a drug addict. Starks also contends that the
district court failed to consider that he cooperated with the Government in
connection with his underlying conviction, that he was an addict who had not

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30531 Document: 00511414433 Page: 2 Date Filed: 03/17/2011

                                  No. 10-30531

been a danger to anyone but himself, that he had no history of violence, that he
had been in drug abuse programs, that he was not ordered to receive drug abuse
treatment in connection with his revocation sentence, that he had a family that
relied upon him for support, that he had been employed for most of his life, and
that he took the drugs that led to the revocation of his supervised release
because he was in pain.
      Starks did not object to the sentence as unreasonable in the district court.
Accordingly, we review the sentence for plain error only. See Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009); United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007).
      The district court noted that Starks was given multiple chances to stop
abusing drugs and therefore to stop violating the conditions of his supervised
release before his supervised release was ultimately revoked. The district court
felt that because Starks did not heed the numerous warnings to stop abusing
drugs, the 24-month sentence was necessary to get Starks’s attention.
      Because the 24-month sentence Starks received on revocation was not
greater than what is authorized by statute, it is “thus clearly legal.” United
States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Moreover, this court has
“routinely upheld supervised release revocation sentences in excess of the
advisory range but within the statutory maximum[.]” United States v. Jones,
182 F. App’x 343, 344 (5th Cir. 2006) (per curiam); see United States v.
McKinney, 520 F.3d 425, 428 (5th Cir. 2008).           As Starks has failed to
demonstrate plain error, the district court’s judgment is AFFIRMED.




                                        2